NUMBER 13-16-00058-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MICHAEL DEWAYNE DIAZ,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 130th District Court
                        of Matagorda County, Texas.



                        MEMORANDUM OPINION
                Before Justices Benavides, Perkes, and Longoria
                       Memorandum Opinion Per Curiam

       This appeal was abated by this Court on February 10, 2016, and remanded to the

trial court for a determination of whether appellant is indigent and entitled to appointed

counsel. The trial court made findings of fact and conclusions of law and this Court

ordered the Honorable Bill Leathers to notify this Court of the status of his representation.
The Honorable Bill Leathers has notified this Court that he is appellant’s counsel.

Accordingly this appeal is REINSTATED.

       Appellant, Michael Dewayne Diaz, attempts to appeal a conviction for escape.

The trial court has certified that “the defendant has waived the right of appeal.” See TEX.

R. APP. P. 25.2(a)(2). On March 4, 2016, this Court notified appellant’s counsel of the

trial court’s certification and ordered counsel to: (1) review the record; (2) determine

whether appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s

findings as to whether appellant has a right to appeal, or, alternatively, advise this Court

as to the existence of any amended certification.

       On March 28, 2016, counsel responded by filing an affidavit with this Court.

Counsel’s response does not establish that the certification currently on file with this Court

is incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                                        PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of May, 2016.




                                              2